                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


IN RE: NATIONAL FOOTBALL LEAGUE
PLAYERS’ CONCUSSION INJURY LITIGATION


Kevin Turner and Shawn Wooden, on behalf of
themselves and others similarly situated,
                                                    No. 2:12-md-02323-AB
                                 Plaintiffs         MDL No. 2323

             v.

National Football League and NFL Properties, LLC,
successor-in-interest to NFL Properties, Inc.,

                                 Defendants.


THIS DOCUMENT RELATES TO:
ALL ACTIONS



       MOTION FOR RELIEF UNDER ARTICLE XXVII OF THE SETTLMENT
              AGREEMENT OR FOR RELIEF FROM JUDGMENT
                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA


Kevin Turner and Shawn Wooden, on behalf of
themselves and others similarly situated,
                                                             No. 2:12-md-02323-AB
                                     Plaintiffs              MDL No. 2323

               v.

National Football League and NFL Properties, LLC,
successor-in-interest to NFL Properties, Inc.,

                                     Defendants.



       MOTION FOR RELIEF UNDER ARTICLE XXVII OF THE SETTLMENT
              AGREEMENT OR FOR RELIEF FROM JUDGMENT

       Movants Kevin Henry and Najeh Davenport, by their attorneys Zuckerman Spaeder LLP,

Edward Stone Law P.C., and JR Wyatt Law PLLC, move for relief under Article XXVII of the

Settlement Agreement or for relief from the underlying judgment. In support of this motion, Mr.

Henry and Mr. Davenport rely on the points and authorities in the accompanying brief, which

Plaintiffs submit herewith and incorporate herein in their entirety.

       Movants respectfully request oral argument on this motion.




                                                  2
Dated: August 25, 2020                       Respectfully submitted,


                                             ___/s/ Cyril V. Smith ______
                                             Cyril V. Smith*
                                             Zuckerman Spaeder LLP
                                             100 E. Pratt Street, Suite 2440
                                             Baltimore, MD 21202
                                             (410) 332-0444
                                             csmith@zuckerman.com

                                             ___/s/ Steven N. Herman
                                             Aitan D. Goelman*
                                             Steven Herman (Bar No. 205832)
                                             David Reiser*1
                                             Ezra B. Marcus*
                                             Megan S. McKoy*
                                             Zuckerman Spaeder LLP
                                             1800 M Street, 10th Floor
                                             Washington, DC 20036
                                             (202) 778-1800
                                             agoelman@zuckerman.com
                                             sherman@zuckerman.com
                                             emarcus@zuckerman.com
                                             mmckoy@zuckerman.com


                                             ___/s/ Edward S. Stone
                                             Edward S. Stone
                                             Edward Stone Law P.C.
                                             300 Park Avenue, 12th Floor
                                             New York, NY 10022
                                             (203) 504-8425
                                             eddie@edwardstonelaw.com


                                             ___/s/ J.R. Wyatt
                                             J.R. Wyatt
                                             JR Wyatt Law PLLC
                                             49 West 37th Street, 7th Floor
                                             New York, New York 10018
                                             (215) 557-2776
                                             justin@jrwyattlaw.com

                                             Attorneys for Plaintiffs

*
    Pro hac vice applications forthcoming.

                                                3
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was filed

electronically with the Clerk of the Court on the 25th day of August 2020, to be served by

operation of the Court’s electronic filing system which sent notification of such filing via

electronic mail to all counsel of record.



Dated: August 25, 2020                           /s/ Steven N. Herman____




                                             4
